Citation Nr: 0616727	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for scars, right 
anterior thigh, currently evaluated as noncompensable.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for reflex sympathetic 
dystrophy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1982 to July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In September 2005, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge at the St. Petersburg RO.  


FINDINGS OF FACT

1.  The right anterior thigh scars measure an area less than 
144 square inches; they are not unstable, poorly nourished, 
tender, or painful, and they are not marked by repeated 
ulceration and do not cause limitation of function.

2.  The veteran does not have a right knee disability, to 
include a meniscus tear, that is related to service.  

3.  The veteran's reflex sympathetic dystrophy of the right 
lower extremity is not related to service.  
  



CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for scars, right anterior thigh, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (as in 
effect prior to August 30, 2002, and thereafter).  

2.  The veteran's right knee disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  The veteran's reflex sympathetic dystrophy of the right 
lower extremity was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31 
(2005).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The veteran's scars, right anterior thigh, are evaluated as 
noncompensable under Diagnostic Code (DC) 7805 effective 
August 18, 1999, the date of service connection.  

During the pendency of this appeal, the regulations relating 
to skin disabilities were amended effective August 30, 2002.  
See 67 FR 49,596 (July 31, 2002).  In keeping with VA 
practice and appropriate precedent, the rating agency should 
apply the version of the regulation that is most favorable to 
the veteran, since the regulations changed during the 
pendency of his appeal.  See VAOPGCPREC 7-03 (2003).

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

It is evident from a review of the April 2005 supplemental 
statement of the case (SSOC) that the RO has considered the 
new skin rating criteria. 

Again, the veteran's scars, right anterior thigh, are 
evaluated under Diagnostic Code (DC) 7805, which under both 
the old and current skin rating criteria directs that the 
scar be rated on limitation of function of the part affected.  

Under the new criteria, DC 7801 directs that scars other than 
on the head, face, or neck that are deep or cause limited 
motion are evaluated as 10 percent disabling for areas 
exceeding 6 square inches.  Notes following the rating 
criteria explain (1) scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of the extremities or trunk, will be rated separately and 
combined in accordance with 38 C.F.R. § 4.25, and (2) a deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. Part 4 (2005).  DC 7802 provides that scars other 
than head, face, or neck scars that are superficial and do 
not cause limited motion will be rated as 10 percent 
disabling for areas of 144 square inches or greater.  Notes 
following the rating criteria explain (1) scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of the extremities or trunk, will be 
rated separately and combined in accordance with 38 C.F.R. § 
4.25, and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2005).  DC 
7803 notes that unstable superficial scars are evaluated as 
10 percent disabling.  Note (1) indicates that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) indicates that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2005).  DC 7804 provides 
that superficial scars that are painful on examination are 
rated as 10 percent disabling.  Note (1) states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) states that in this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation (See 38 C.F.R. § 4.68 of 
this part on the amputation rule).  Again, DC 7805 directs 
that other scars shall be rated on the limitation of function 
of the affected part.  38 C.F.R. Part 4 (2005).
              
Under the old criteria, DC 7803 afforded a 10 percent rating 
for a scar, regardless of size, that was superficial, poorly 
nourished, or characterized by repeated ulceration.  DC 7804 
awarded 10 percent for a superficial scar that was tender and 
painful upon objective demonstration, regardless of size. As 
noted supra, DC 7805 does not differ, directing that other 
scars be evaluated on the limitation of the function of the 
part affected.  38 C.F.R. Part 4 (2002).  

A May 9, 1984 service medical record stated that the veteran 
was struck on the anterior-medial aspect of the right thigh 
with a pneumatic disc grinder.  Upon examination, there was 
an abrasion with superficial laceration noted to the right 
anterior thigh.  It was tender to palpation.  The veteran's 
February 7, 1986 Report of Medical examination, for the 
purpose of discharge, noted a right leg scar secondary to the 
sander injury.  

As for the post-service medical evidence, review of a March 
2005 VA scars examination report shows that examination of 
the right anterior thigh actually revealed two linear scars, 
one measuring 3.5cm x 0.5cm and the other measuring 4.0cm x 
0.5cm.  Both were slightly hypopigmented in relation to the 
rest of his skin, but there was no pain to palpation on 
examination and there was no adherence to underlying tissue.  
Additionally, there was no ulceration or breakdown of the 
skin and there were no surface contour changes.  Also, there 
was no inflammation, edema, or keloid formation.  The 
diagnosis was two linear scars secondary to a round disc 
grinder accident.    

The preponderance of the evidence is against the veteran's 
claim.  Based on the only objective post-service medical 
evidence of record, the March 2005 VA examination report, 
there is no evidence of the right anterior thigh scars being 
unstable, poorly nourished, tender, or painful.  They do not 
measure an area 144 square inches or greater, do not cause 
limitation of function of the affected part, and are not 
marked by repeated ulceration.  Therefore, the veteran's 
claim for an increased (compensable) evaluation must be 
denied.  Finally, the Board notes that as these two linear 
scars are not "in widely separated areas," a separate 
rating for each scar is not warranted.    

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is not for application 
in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

 				II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, there are specific chronic diseases, including 
arthritis, which are subject to presumptive service 
connection if manifested to a degree of 10 percent or more 
within one year of service separation.  38 C.F.R. §§ 3.307, 
3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records include a September 24, 
1982 report, which notes that the veteran reported that a 
plaque fell from the bulkhead onto his right thigh.  Upon 
examination, there was tenderness and some swelling, as well 
as some pain.  It was stated that no X-rays were taken since 
the plaque did not fall directly on the veteran's leg.  The 
assessment was bruise of the right thigh.  An April 1984 
service medical record noted that the veteran complained of 
knee pain.  Range of motion of the left knee was stated to be 
within normal limits.  Pain was stated to be present at the 
anterior and interior of the knee.  The assessment was rule 
out ligament strain.  There was no discussion of the right 
knee.  A May 9, 1984 service medical record stated that the 
veteran was struck on the anterior-medial aspect of the right 
thigh with a pneumatic disc grinder.  Upon examination, there 
was an abrasion with superficial laceration noted to the 
right anterior thigh.  It was tender to palpation.  The 
service medical records are negative for either a diagnosis 
of a right knee disability or reflex sympathetic dystrophy of 
the right lower extremity.  
   
The post-service medical evidence, on the other hand, is 
replete with references to the veteran's right knee and right 
lower extremity.  For example, a March 1999 report from Dr. 
Ramon Luis Collazo-Bigles listed diagnoses of right knee 
reflex sympathetic dystrophy, right knee meniscal tear, and 
right knee severe pain.  Also, a March 2000 report from Dr. 
Ernesto Nieto listed an impression of osteoarthritis, right 
knee, and reflex sympathetic dystrophy syndrome, right leg.  
However, there is no objective medical evidence of record 
relating either a right knee disorder or reflex sympathetic 
dystrophy syndrome of the right leg to the veteran's service.  
In this regard, the March 2000 report from Dr. Nieto noted 
that the veteran reported injuring his right knee in January 
1998.  Additionally, an April 1999 report from Florida 
Orthopaedic Institute noted that the veteran reported having 
originally hurt his knee in January 1998.  Indeed, the 
earliest medical evidence of record showing treatment for 
either the right knee or right leg is not until 1998, more 
than a decade after the veteran's separation from service.  
This lengthy period without treatment weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Based on the foregoing, the preponderance of the evidence is 
against the veteran's claims and, thus, the claims of service 
connection for a right knee disability and service connection 
for reflex sympathetic dystrophy of the right lower extremity 
must be denied.   

The appellant's arguments in support of his claims have been 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted. 

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule is not for application 
in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

					III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a March 2001 letter informed the 
veteran of what the evidence needed to show in order to 
establish entitlement to service connection, as did a 
February 2005 letter.  The February 2005 letter also stated 
that, in order to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
needed to show that the condition had gotten worse.  Both 
letters informed the veteran of VA's duty to assist him in 
obtaining evidence for his claims.  
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the March 2001 VCAA notice letter did 
request that the veteran provide VA with any other treatment 
records.  In addition, the February 2005 letter requested 
that if there was any other evidence or information that the 
veteran thought would support his claims, to let VA know.  
The letter requested further that the veteran send to VA any 
evidence in his possession that pertained to his claims.    
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the veteran having been fully informed of the 
VCAA, any defect with respect to the VCAA notice requirement 
in this regard was harmless error.  For example, after the 
March 2001 and February 2005 VCAA letters were sent to the 
veteran the claims were readjudicated by the AOJ in the April 
2005 supplemental statement of the case.  

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) held 
that the VCAA notice requirements with regard to a claim for 
service connection include informing a claimant of how a 
disability rating will be determined should service 
connection be granted.  The Court also held that a claimant 
must be informed of how an effective date will be assigned.  
The March 2001 and February 2005 VCAA notice letters did not 
specifically inform the veteran of the above.  However, such 
was harmless error since, as the claims on appeal have been 
denied and no effective date or disability rating will be 
assigned, there can be no possibility of any prejudice to the 
veteran.          

The private medical records of those healthcare providers for 
which VA Form 21-4142's were completed have been obtained.  
Additionally, the veteran was afforded a VA scars examination 
in March 2005.  However, VA was not required to obtain 
medical opinions regarding the issues of service connection 
for a right knee disability and service connection for reflex 
sympathetic dystrophy of the right lower extremity.  In Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Federal 
Circuit held that the veteran is required to not only show 
that he or she is disabled, but also show some causal 
connection between his or her disability and the period of 
military service before VA is obligated to provide a medical 
examination or obtain a medical opinion.  Here, the medical 
evidence does not show a causal connection between either a 
right knee disability or reflex sympathetic dystrophy of the 
right lower extremity and his period of military service.  

Finally, there are indications that the veteran is receiving 
Supplemental Security Income payments from the Social 
Security Administration (SSA).  For example, such is 
indicated by a November 29, 1999 letter from SSA.  
Nonetheless, in the present case, the Board has determined 
that it is not necessary to obtain the appellant's records 
from SSA.  The duty to obtain records only applies to records 
that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  The appellant has 
never indicated that he was receiving SSA benefits because of 
the conditions currently on appeal, and there is no 
indication from him that the records from SSA would provide 
the evidence needed in these claims.  Moreover, it would be 
impossible for the SSA records to establish that the 
appellant actually injured his right knee/right lower 
extremity during service.  Accordingly, given the uncertainty 
of the relevance of any SSA records that might exist, the 
Board finds that the failure to obtain any such SSA records 
is not prejudicial to the appellant's claims.      
  
Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased (compensable) evaluation for scars, right 
anterior thigh, is denied.    

Service connection for a right knee disability is denied.    

Service connection for reflex sympathetic dystrophy of the 
right lower extremity is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


